PER CURIAM
Defendant appeals the convictions and sentences on charges of felony driving while suspended, ORS 487.560, and driving under the influence of intoxicants. Over defendant’s objections, the court admitted in evidence a prior conviction of defendant for driving under the influence of intoxicants. That conviction served to enhance the driving while suspended charge from a class A misdemeanor to a class C felony, ORS 487.560, and to prohibit defendant from applying for diversion pursuant to ORS 484.450.
The record of the prior conviction indicated that defendant was not represented by counsel1 when he pleaded guilty to the charge. The state concedes that the court erred in admitting evidence of the prior conviction. We agree. City of Pendleton v. Standerfer, 297 Or 725, 688 P2d 68 (1984).
Reversed and remanded for resentencing.

 The record was silent as to whether defendant had waived counsel. In State v. Grenvik, 291 Or 99, 628 P2d 1195 (1981), the court held that a valid waiver of counsel will not be presumed from a silent record.